DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 and 8 are objected to because of the following informalities: in claim 1, “at least one” should be inserted before “connector arm” in line 6; and, in claims 3 and 8, “neighbouring” should be replaced with “neighboring”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower end" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. In addition, the limitation “the post extends upwards at an acute angle” in lines 7-8 is unclear: an acute angle relative to what?

Claim 3 recites the limitation "the upper end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if “neighbouring supports” in line 2 are a part of the plurality of supports of claim 1, line 1, or recites separate, additional supports.
Claim 4 recites the limitation "the same support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if “at least two posts” in line 1 are at least two of the posts of claims 1-2, or separate, additional posts.
Claim 6 recites the limitation "the fruit bearing plants" in line 2.  There is insufficient antecedent basis for this limitation in the claim because only one fruit bearing plant is recited previously in claim 1.
Claim 7 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, “each fruit bearing plant” in line 1 is unclear because only on fruit bearing plant is recited previously in claim 1.
Claims 9-10 recite the limitations "each post sleeve" in line 1 and “its corresponding connector arm” in line 2 of each claim.  There is insufficient antecedent basis for these limitations in the claims. 
In claim 11, it is unclear whether “at least a second connector arm” in line 3 further defines “at least one connector arm” of claim 1, line 3, or recites a separate, additional arm(s). In addition, claim 11 recites the limitation "the posts are sleeve-fitted to each of the connector arms" in line 6.  There is insufficient antecedent basis for “the 
Claim 5 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2019-0049644) in view of Kim (20-2015-0001904).
For claim 1, Cho teaches a trellis 10 comprising a plurality of supports 20,30, each support comprising: a shaft (lower portion of ref. 20) embedded in a ground 12 (Figs. 3-4 and 8; see pointed lower end of ref. 20 in Figs. 1-2, which is inserted into the ground); and at least one connector hole extending upwards at an acute angle with respect to the ground (Figs. 1-3; para 0025); the trellis being such that: for each support, a post 40 is sleeve-fitted to the connector hole so that the lower end of the post is held out of the ground and the post extends upwards at an acute angle (Figs. 1-3; para 0025); the upwardly extending posts collectively support elevated lines (at least one ref. 13) running between the posts (Figs. 4 and 8); and the lines support branches of a fruit bearing plant 11 growing along the lines (Figs. 4 and 8; para 0027-0028, 0036-0039).
Cho does not specifically teach at least one connector arm.
Kim teaches a plurality of supports 1 capable of use in a trellis, comprising at least one connector hole (hole through refs. 7,18) formed by at least one connector arm 7,18 extending upwards at an acute angle with respect to the ground for each support (Figs. 3 and 7), a post 8 is sleeve-fitted to the connector arm so that the lower end of the post is held out of the ground and the post extends upwards at an acute angle (Figs. 7-8; machine translation pg. 4, first paragraph and pg. 5, first full paragraph) in order to secure the fitting of the post to effectively support the trunk and branches of the crops (pg. 4, first paragraph and pg. 5, first full paragraph). It would have been obvious to one 
For claim 2, Cho as modified by Kim teaches (references to Kim) wherein each support has at least a second connector arm 7,18 extending upwards and outwards at an acute angle with respect to the ground (Figs. 3 and 7), a post 8 is sleeve fitted to that arm and the posts of the two arms are substantially in 'V' formation (Figs. 7-8).
For claim 3, Cho as modified by Kim teaches (references to Cho) wherein the upper end of at least some of the posts extending from neighbouring supports are connected by a cross support (upper ref. 13 in Fig. 8 serves to connect upper ends of posts 40) to enhance rigidity of the trellis (note this is an intended use limitation, and upper ref. 13 in Fig. 8 is capable of stabilizing and enhancing rigidity of the trellis).
For claim 4, Cho as modified by Kim teaches (references to Cho) wherein at least two posts 40 fitted to the same support are connected by an elevated bracing cross link (ref. 60 or mid-level ref. 13 in Fig. 8 connects two posts 40 on the same support).
For claim 8, Cho as modified by Kim teaches (references to Cho) wherein each fruit bearing plant 11 has branches growing horizontally along the lines (paras 0036, 0039, 0011, 0018, 0027; Figs. 3-4 and 8).
For claim 10, Cho as modified by Kim teaches (references to Kim) wherein each post sleeve 8 fits inside its corresponding connector arm 7,18 (Figs. 7-8; machine translation pg. 4, first paragraph and pg. 5, first full paragraph).
Claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2019-0049644) in view of Kim (20-2015-0001904), as applied to claim 1 above, and further in view of Barry (GB 2305346).
For claim 5, Cho as modified by Kim teaches (references to Cho) wherein each support comprises a further connector arm (upper portion of ref. 20 at least above ref. 30; note this portion is comparable to applicant’s ref. 12 in Fig. 5 of the instant application) that extends generally vertically (Figs. 1-2).
 Cho as modified by Kim does not specifically teach wherein the further connector arm is sleeve fitted with a generally vertically extending further post.
Barry teaches a support 1-5 capable of use in a trellis wherein the support comprises a further connector arm 2 that extends generally vertically and is sleeve fitted with a generally vertically extending further post 3 (pg. 4, last paragraph, and pg. 5, first paragraph) in order to adapt the length of the device to the height of the plant or tree as it grows and provide compact storage abilities to the user (pg. 1, first paragraph, and pg. 2, last paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the further connector arm of Cho as modified by Kim to be sleeve fitted with a generally vertically extending further post as taught by Barry in order to adapt the length of the device to the height of the plant or tree as it grows and provide compact storage abilities to the user.
For claim 6, Cho as modified by Kim and Barry teaches (references to Cho) wherein the vertically extending posts support a netting canopy 50 over the fruit bearing plants (Figs. 3-4; please note in the combination, ref. 50 is located at the top of the telescoping support).

Barry teaches a support 1-5 capable of use in a trellis wherein the shaft 1,5 has a ground retention flange 4 that engages the ground 6 and that limits the distance to which the shaft extends into the ground (paragraph spanning pgs. 3-4) in order to prevent further passage of the shaft into the earth (paragraph spanning pgs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each shaft of Cho as modified by Kim to include a ground retention flange that engages the ground and that limits the distance to which the shaft extends into the ground as taught by Barry in order to prevent further passage of the shaft into the earth.
For claim 11, Cho as modified by Kim teaches (references to Kim unless otherwise indicated) wherein each support comprises: at least a second connector arm 7,18 extending upwards and outwards at an acute angle with respect to the ground (Figs. 3 and 7); the trellis being such that: for each support, the posts 8 are sleeve-fitted to each of the connector arms so that each post extends upwards and outwards at an acute angle and the posts of the two arms are substantially in 'V' formation (Figs. 7-8); the upwardly extending posts collectively support elevated lines (at least lower ref. 13 in Fig. 8 of Cho) running between the posts and the lines in turn support branches of a fruit bearing plant growing along the lines (Figs. 4 and 8 and paras 0027-0028, 0036-0039 of Cho); the upper end of at least some of the posts extending from neighbouring supports are connected by a cross support (upper ref. 13 in Fig. 8 of Cho serves to connect 
Cho as modified by Kim does not specifically teach wherein each support comprises: a ground retention flange; and the shaft embedded in the ground is hollow and the ground retention flange engages the ground and limits the amount to which the shaft can tilt, lift out of or sink into the ground.
Barry teaches a support 1-5 capable of use in a trellis wherein the support 1-5 comprises: a ground retention flange 4; and the shaft 1 embedded in the ground 6 is hollow (pg. 3, last full paragraph, describes ref. 1 including hollow lengths of tubing, thus, the portion of ref. 1 embedded in the ground, as shown in Fig. 1, is hollow) and the ground retention flange engages the ground and limits the amount to which the shaft can tilt, lift out of or sink into the ground (note this is an intended use limitation, and flange 4 engages the ground as described in the paragraph spanning pgs. 3-4 and is capable of limiting the amount to which the shaft can tilt, lift out of or sink into the ground) in order to prevent further passage of the shaft into the earth (paragraph spanning pgs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each shaft of Cho as modified by Kim to include a ground retention flange; and the shaft embedded in the ground is hollow and the ground retention flange engages the ground and limits the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2019-0049644) in view of Kim (20-2015-0001904), as applied to claims 1-2 above, and further in view of Lee (KR 20-2016-0001255).
For claim 9, Cho as modified by Kim teaches (references to Kim) wherein each post sleeve 8 fits inside its corresponding connector arm 7,18 (Figs. 7-8; machine translation pg. 4, first paragraph and pg. 5, first full paragraph), as explained above for claim 10, in order to secure the fitting of the post to the device to effectively support the branches (pg. 4, first paragraph and pg. 5, first full paragraph).
The difference between the prior art and the claimed invention is that Cho as modified by Kim does not teach wherein each post sleeve fits outside its corresponding connector arm.
Lee teaches a support capable of use in a trellis wherein each post sleeve 21,22 fits outside its corresponding connector arm 11,12 (Figs. 1-4) in order to secure the fitting of the post to the device to effectively support the branches (pg. 4, ln 27-40 of machine translation). Accordingly, the prior art references teach that it is known that each post sleeve fitting inside and outside its corresponding connector arm are functional equivalents for securely fitting the post to the device to effectively support the branches. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the post sleeve fitting inside its corresponding connector arm as taught by Cho as modified by Kim for the post sleeve fitting outside its corresponding connector arm of Lee because .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20-2017-0001250 teaches a trellis having supports, a shaft, connector arms, posts, and a canopy, but the lower ends of the posts are buried in the ground in use.
KR 10-2009-0019959, CN 206698952, KR 10-0556229, and KR 10-1789433 each teaches a support with a shaft and connector arms.
NZ 58880 teaches a ground retention flange.
KR 10-2209631, KR 10-2240919, KR 10-2185761, and KR 10-2021-0054692 all teach a similar structure with connector arms extending upwards at an acute angle relative to the ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643